Citation Nr: 0601157	
Decision Date: 01/13/06    Archive Date: 01/19/06

DOCKET NO.  03-22 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of the cervical spine.

2.  Entitlement to an initial compensable evaluation for 
residuals of a perforation of the right tympanic membrane.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1959 to July 
1963.  He had periods of Acting Duty for Training with the 
United States Naval Reserve between July 1963 and June 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona.

In June 2004, the veteran appeared at the RO for a Travel 
Board hearing before a Veterans Law Judge.  The transcript of 
that hearing is associated with the claims file.  As 
discussed below, the Veterans Law Judge who conducted that 
hearing is no longer with the Board.

The veteran's claims were previously before the Board and 
remanded in September 2004, for further evidentiary 
development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will provide 
notification when further action is required on the part of 
the appellant.


REMAND

With regard to the veteran's June 2004 Board hearing, 
consistent with Board procedures, the veteran has been 
afforded an opportunity for an additional hearing, since the 
Veterans Law Judge who conducted his previous hearing is no 
longer with the Board and cannot render a decision on his 
claims.  On a form returned to the Board in November 2005, 
the veteran indicated that he wanted an additional hearing 
before a Veterans Law Judge at the RO.  Therefore, the Board 
finds that a remand is necessary in order to schedule this 
additional hearing.

In addition, however, further review of the claims file 
discloses that the veteran has stated several times, most 
recently in October 2005, that he began to seek treatment for 
his spine disorder at the VA Medical Center in Phoenix, 
Arizona, in the early 1990s.  In his October 2005 statement, 
the veteran specified the year 1993.  He has asked that the 
RO obtain these records, but it appears they have not been 
requested or obtained.  Therefore, the Board finds that a 
remand is necessary also to attempt to obtain these medical 
records.  If the additional records reveal a need for it, the 
veteran should also be afforded an additional VA examination 
to determine the etiology of his spine disorder, based on all 
the evidence available.

Therefore, due process demands that a REMAND is necessary for 
the following:

1.  The RO should request any records 
pertaining to the veteran's treatment for 
degenerative joint disease of the cervical 
spine, dated from 1990 to January 2000, from 
the VA Medical Center in Phoenix, Arizona.  
Any obtained records should be associated 
with the veteran's claims file.

2.  After conducting any evidentiary 
development deemed necessary, to include 
affording the veteran an additional VA 
examination if any added evidence reveals a 
need for one, the RO should readjudicate the 
veteran's claim for service connection for 
degenerative joint disease of the cervical 
spine.  If the benefits sought on appeal 
remain denied, the veteran should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC should contain 
notice of all relevant actions taken on the 
claim, to include a summary of the evidence 
and applicable law and regulations 
considered pertinent to the issue currently 
on appeal, since the August 2005 SSOC.  An 
appropriate period of time should be allowed 
for response.


3.  Thereafter, the RO should ascertain 
whether the veteran continues to desire a 
hearing before a Veterans Law Judge, either 
in person at the RO or via videoconference 
with the Board.  If so, the RO should notify 
the veteran of the date of such hearing by 
sending a letter of notification to the 
veteran at his address of record.  A copy of 
the notice to the veteran of the scheduling 
of the hearing should be placed in the 
record, keeping in mind the 30-day advance 
notice requirement specified at 38 C.F.R. § 
19.76 (2005).

Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order.  By this 
remand, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case.  No action is required of the appellant until he is 
notified by the RO.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 


